DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no teaching, suggestion, or motivation from the prior art, nor does the prior art otherwise make obvious the limitations of “…a first cover insulating layer on the semiconductor layer, the first cover insulating layer overlapping the first transmission gate electrode in a vertical direction that extends perpendicular to the first surface of the substrate; and an organic photoelectric conversion layer on…an upper surface of the first cover insulating layer…”, in combination with the other limitations.

The closest prior art is Lee et al. (KR20200085983A). While Lee teaches the limitations of “an image sensor (Figs. 4, 5), comprising: a substrate (101) including a first surface and a second surface; a first transmission gate electrode (201b) on the first surface of the substrate; a storage node (SN1) on the first surface of the substrate, the storage node including a first storage gate electrode (201a) isolated from direct contact with the first transmission gate electrode, a dielectric layer (211) on the first storage gate electrode, and a semiconductor layer (221) on the dielectric layer; and an organic photoelectric conversion layer (OPD1) on an upper surface of the semiconductor layer”, Lee does not teach or make obvious the claimed “a first cover insulating layer on the semiconductor layer, the first cover insulating layer overlapping the first transmission gate electrode in a vertical direction that extends perpendicular to the first surface of the substrate” wherein the organic photoelectric conversion layer is on “an upper surface of the first cover insulating layer”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815